Title: General Orders, 9 January 1778
From: Washington, George
To: 



Head-Quarters V. Forge Jany 9th 1778.
Blenheim—Bolton Bergen—


The execution of John Reily is respited ’till tomorrow ten ôClock in the forenoon, when the detachments from the several brigades are to attend on the grand parade.
Some doubts having arisen with respect to the manner in which the pay-rolls for the months extraordinary pay should be made up; the proceeding therein is to be stayed ’till further Orders.
The regimental Pay-Masters are to bring in their abstracts for the month of November for examination.
The Major Generals & Brigadiers (or Officers commanding the brigades)

of each division are to fix on some suitable ground near their respective Brigades where hospitals may be erected, one for the sick of each Brigade, and as soon as the men can be possibly spared from working at the huts, they are to erect these hospitals—The officers who shall be appointed to superintend this work will receive directions therefor at the Adjutant Genl’s Office.
The Brigade Quarter Masters are as soon as possible to make Racks for all the horses of their brigades to prevent a waste of forage.
The General is informed that many Officers are frequently passing out of Camp without leave; That practice is positively forbiden; and no officer is to go beyond the limits of the camp without written license from the Major General or Brigr of the division or brigade to which he belongs.
Each Briga[d]e Quarter Master is to come to morrow in the forenoon to receive the iron Ovens for their brigades.
